DETAILED ACTION
This communication is in response to the Application filed on 10/01/2020. Claims 1-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
art 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/01/2020 and 03/01/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8-9, 11-13, 15, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nell (US 2017/0357637) in view of Joo (US 2017/0187711).
As to claims 1 and 11, Nell teaches an electronic device for analyzing a user utterance, the electronic device comprising:
a microphone (see [0046], microphone 213); 
a display (see [0045], display 212); 
a communication interface (see [0046], communication buses and [0053], communication networks); 
a processor operatively connected to the microphone and the communication interface (see [0052], one or more processors 220); and 
a memory operatively connected to the processor and configured to store instructions (see [0046], memory 202), wherein the processor is configured to: 
acquire a first user utterance through the microphone (see [0248], user request is received via speech input), 
identify a first task, based on analysis information of the first user utterance ([0274],[0277], where more than one candidate intent is determined based on user intent corresponding to a discourse input “open the door”), 
perform the first task, based on the first context information acquired from a first external electronic device among the at least one external electronic device and the analysis information of the first user utterance (see [0279], where user intent is disambiguated by obtaining operation states from the devices and where it is determined user intent is determined to be unlocking of back door and see Figure 8, step 814, provide instructions that cause device to perform action corresponding to user intent).
However, Nell does not specifically  disclose transmit a first request for first context information to at least one external electronic device through the communication interface.
Joo does disclose transmit a first request for first context information to at least one external electronic device through the communication interface (see [0102], where electronic device 100 may request and receive user contexts from the user device 200-1 and 200-2).
Nell and Joo are in the same field of endeavor of speech processing and performing a task, and therefore are analogous art. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the electronic device as taught by Nell with the request as taught by Joo in order to determine devices/users within a specified distance (see Joo [0007]) which would benefit Nell in order to aide in disambiguate user intent.
As to claim 11, apparatus claim 11 and method claim a are related as apparatus and the method of using same, with each claimed element's function corresponding to the claimed method step. Accordingly claim 11 is similarly rejected under the same rationale as applied above with respect to each of the function of the apparatus claim.

As to claim 2 and 12, Nell in view of Joo teach all of the limitations as in claim 1 and 11, above.
Furthermore, Nell teaches wherein the processor is further configured to: identify first information associated with the analysis information of the first user utterance in the first context information acquired from the first external electronic device (see [0279], where operating state is received from the devices and identified in order to disambiguate intent); and 
perform the first task, based on the analysis information of the first user utterance and the first information (see [0279], where based on the operating state the intent is determined based on disambiguation).

As to claim 3 and 13, Nell in view of Joo teach all of the limitations as in claim 1 and 11, above.
Furthermore, Nell teaches wherein the processor is further configured to perform the first task by combining the analysis information of the first user utterance and the first context information acquired from the first external electronic device (see (see [0279], where based on the operating state the intent is determined based on disambiguation and see [0277], where multiple intents determined based on discourse input and see [0248], where discourse input is speech).

As to claim 5 and 15, Nell in view of Joo teach all of the limitations as in claim 1 and 11, above.
Furthermore, Nell teaches wherein the processor is further configured to: identify that the first external electronic device is capable of performing the first task, based on the first context information acquired from the first external electronic device (see [0279], where it is determined which device it meant by “open the door” and determined to be the backdoor); and provide information on the first external electronic device capable of performing the first task (see [0282], where instructions are sent directly to the respective device to perform the action).

As to claim 8 and 18, Nell in view of Joo teach all of the limitations as in claim 1 and 11, above.
Furthermore, Nell teaches wherein the processor is further configured to receive the first context information of the first external electronic device including at least one of a domain, an intent, or a mandatory parameter for the first user utterance of the at least one external electronic device through the communication interface (see [0279], where the operating states of the candidate devices received comprise whether a door is open, lock, unlock, which helps determine user intent (i.e. interpreted to be the mandatory parameter/intent).

As to claim 9 and 19, Nell in view of Joo teach all of the limitations as in claim 1 and 11, above.
Furthermore, Nell teaches wherein the at least one external electronic device includes at least one of: an external electronic device that is connected via a short-range wireless communication connection with the electronic device (see [0053], where RF comprises short range communication radio for communicating with communication devices and see [0208], communication module 720 facilitates communications with other devices and communicates with RF circuity 208 of other electronic devices), or an external electronic device associated with a user account of the electronic device.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nell in view of Joo as applied to claim 3 and 13 above, and further in view of Cha (US 2014/0195243).
As to claim 4 and 14, Nell in view of Joo teach all of the limitations as in claim 3 and 13, above.
Furthermore, Nell teaches wherein the processor is further configured to: when the first context information is not included in the analysis information of the first user utterance, based on a result of the comparison between the analysis information of the first user utterance and the first context information (see [0277], where it is determined that more than one candidate user intent is determined as there may be overlapping characteristics between candidate devices and this requires operating state information from the candidate devices (see [0279])), perform the first task by adding the first context information to the analysis information of the first user utterance  (see [0279], where user intent is disambiguated by obtaining operation states from the devices and where it is determined user intent is determined to be unlocking of back door and see Figure 8, step 814, provide instructions that cause device to perform action corresponding to user intent).
However, Nell does not specifically disclose display the analysis information of the first user utterance separately from the first context information on the display while the first task is performed.
Cha does disclose when the first context information is not included in the analysis information of the first user utterance, based on a result of the comparison between the analysis information of the first user utterance and the first context information (see [0283], where user input speech of “whats on tv” is determined to be statistically similar to “whats on tv today” and uses a similar phrase as the command) , perform the first task by adding the first context information to the analysis information of the first user utterance  (see  [0283] and Figure 9, where “whats on tv today is used”); display the analysis information of the first user utterance separately from the first context information on the display while the first task is performed (see Figure 9, where “whats on tv” is separately displayed from “whats on tv today” as well as various titles and see [0016], where user voice is sent to server to receive text back).
Nell and Joo in view of Cha are in the same field of endeavor of speech processing and performing a task, and therefore are analogous art. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the electronic device as taught by Nell and Joo with the display as taught by Cha  in order to ensure a more accurate user voice (see Cha [0283]).

Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nell in view of Joo as applied to claim 1 and 11 above, and further in view of Ledvina (US 10,091,303). 
As to claim 6 and 16, Nell in view of Joo teach all of the limitations as in claim 1 and 11, above.
However, Nell in view of Joo does not specifically disclose wherein the processor is further configured to display, on the display, an information map for at least one external electronic device that is capable of providing context information to the electronic device and connected to the electronic device through communication. (see ledvina or my case).
Ledvina does disclose wherein the processor is further configured to display, on the display, an information map for at least one external electronic device that is capable of providing context information to the electronic device and connected to the electronic device through communication (see Figure 8, 10, col. 21, lines 65-col. 22, lines 17, where based on user location accessory devices (external electronic device) nearby the user is displayed and notified of status).
Nell and Joo in view of Ledvina are in the same field of endeavor of speech processing and performing a task, and therefore are analogous art. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the electronic device as taught by Nell and Joo with the display of an information map as taught by Ledvina in order to predict a device a user may want to control or automatically operate based on location of a user (see Ledvina col.1, lines 40-42).

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nell in view of Joo as applied to claim 1 and 11 above, and further in view of van Scheltinga (US 10,009,666) 
As to claim 7 and 17, Nell in view of Joo teach all of the limitations as in claim 1 and 11, above.
However, Nell in view of Joo does not specifically disclose wherein the first context information acquired from the first external electronic device includes: second context history information of a second user utterance processed by the first external electronic device, or information on a result of a second task corresponding to the second user utterance.
Van Scheltinga does disclose wherein the first context information acquired from the first external electronic device includes: second context history information of a second user utterance processed by the first external electronic device (see col. 42, lines 40-65, where contextual information is received at device 110B from 110A, where the contextual information provides information associated with the conversation between user and device), or information on a result of a second task corresponding to the second user utterance (see col. 42, lines 40-65, where contextual information is received at device 110B from 110A, where the contextual information provides information associated with the conversation between user and device and where the user continues conversation with the new device 112b and information sent is with respect to conversation that took place in another device (i.e. task) see col. 10, lines 60-62) 
Nell and Joo in view of van Scheltinga are in the same field of endeavor of speech processing and performing a task, and therefore are analogous art. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the electronic device as taught by Nell and Joo with second context history information as taught by van Scheltinga in order to handoff existing conversation to devices capable of performing tasks based on components included with the computing platform (see van Scheltinga col.1, lines 45-56).

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nell in view of Joo as applied to claim 1 and 11 above, and further in view of Lim (US 2018/0308490)
As to claims  10 and 20, Nell in view of Joo teach all of the limitations as in claim 1 and 11, above.
However, Nell in view of Joo does not specifically disclose wherein the processor is further configured to: generate second context information, based on a result of the first task corresponding to the first user utterance; and transmit the second context information to a second external electronic device through the communication interface, based on acquisition of a second request for the second context information from the second external electronic device.
Lim does disclose wherein the processor is further configured to: generate second context information, based on a result of the first task corresponding to the first user utterance (see [0313], where state information is determined at the voice recognition apparatus 1 to be sent to another device); and 
transmit the second context information to a second external electronic device through the communication interface, based on acquisition of a second request for the second context information from the second external electronic device (see [0313], [0314], where the status information is sent to associated service server 1120 from the home appliance control server 1130, where the associated server sends a request signal to the determined voice command to the home appliance control server)).
Nell and Joo in view of Lim are in the same field of endeavor of speech processing and performing a task, and therefore are analogous art. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed inventions to have modified the electronic device as taught by Nell and Joo with second context as taught by Lim in order to recognize a natural language without a limitation to system resources for controlling a home appliance (see Lim [0012]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARAS D SHAH whose telephone number is (571)270-1650. The examiner can normally be reached Monday-Thursday 7:30AM-2:30PM, 5PM-7PM (EST), Friday 8AM-noon (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Paras D Shah/           Primary Examiner, Art Unit 2659                                                                                                                                                                                             
05/08/2022